DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
2.	Following telephonic conversation between Examiner and Applicant’s legal representative (Mr. Johnny Lam) held on 03/14/2022, authorization for this examiner’s amendment was given via e-mail from Applicant’s legal representative (Mr. Johnny Lam) sent on 03/15/2022.

The application has been amended as follows: 
IN THE CLAIMS:

Please amend the claims as follows:

1.	(Currently Amended)	A computer-implemented method comprising:
	receiving data indicating observations of a plurality of persons reacting to a first portion of a plurality of portions of a video, wherein the received data is unfactorizable; [[and]]
learning, from the received data in an unsupervised manner, a variational autoencoder that compresses the received data into a lower-dimensional vector of latent factors by:
generating, for the plurality of persons, a first vector representing latent stimuli;
generating, for a first person of the plurality of persons, a second vector representing how the first person reacts to the latent stimuli; [[and]]
generating the lower-dimensional vector of latent factors based on the first and second vectors; and
factorizing the lower-dimensional vector of latent factors; and
ing, using the learned variational autoencoder, data separate from the received data, the predicted data indicating an unobserved reaction of the first person to at least a second portion of the plurality of portions of the video.

2.	(Previously Presented)	The method of claim 1, wherein learning the variational autoencoder comprises jointly learning a latent representation of each of the plurality of persons and a corresponding factorization across time and the plurality of persons.

3.	(Previously Presented)	The method of claim 1, wherein learning the variational autoencoder comprises using variational inference to learn an approximation to a Bayesian posterior distribution over hidden variables.

4.	(Canceled)	

5.	(Previously Presented)	The method of claim 1, wherein learning the variational autoencoder comprises:
 adding Gaussian noise when generating at least one of the first vector or the second vector; and
 approximating latent variables using point estimates according to a maximum a posteriori (MAP) approximation.

6.	(Previously Presented)	The method of claim 1, wherein the received data includes landmarks on the plurality of persons detected in one or more video frames depicting the observations of the plurality of persons.

7.	(Canceled)

8.	(Currently Amended)	The method of claim 1, further comprising 
inputting the lower-dimensional vector of latent factors into a decoder of the variational autoencoder, wherein [[the]] properties of the first person are determined by 

9.	(Previously Presented)	The method of claim 1, further comprising 
	inputting the lower-dimensional vector of latent factors into a decoder of the variational autoencoder, wherein the lower-dimensional vector of latent factors is based on a log-normal distribution and a Gaussian prior distribution.

10.	(Previously Presented)	The method of claim 1, further comprising 
	inputting the lower-dimensional vector of latent factors into a decoder of the variational autoencoder, wherein the lower-dimensional vector of latent factors is based on at least a subset of the received data indicating observations of the first person.

11.	(Previously Presented)	The method of claim 1, further comprising, clustering rows of a matrix corresponding to the plurality of persons resulting from factorization of an output of an encoder of the variational autoencoder.

12.	(Previously Presented)	The method of claim 11, further comprising, detecting one or more anomalies based on at least the clustering.

13.	(Original)	The method of claim 1, further comprising, training a supervised learning model using an output of an encoder of the variational autoencoder.

14.	(Currently Amended)	A non-transitory computer-readable storage medium storing a program, which, when executed by a processor performs operations comprising:
	receiving data indicating observations of a plurality of persons reacting to a first portion of a plurality of portions of a video, wherein the received data is unfactorizable; [[and]]

generating, for the plurality of persons, a first vector representing latent stimuli;
generating, for a first person of the plurality of persons, a second vector representing how the first person reacts to the latent stimuli; [[and]]
 generating the lower-dimensional vector of latent factors based on the first and second vectors; and
factorizing the lower-dimensional vector of latent factors; and
ing, using the learned variational autoencoder, data separate from the received data, the predicted data indicating an unobserved reaction of the first person to at least a second portion of the plurality of portions of the video.

15.	(Previously Presented)	The computer-readable storage medium of claim 14, wherein learning the variational autoencoder comprises jointly learning a latent representation of each of the plurality of persons and a corresponding factorization across time and the plurality of persons.

16.	(Previously Presented)	The computer-readable storage medium of claim 14, wherein learning the variational autoencoder comprises using variational inference to learn an approximation to a Bayesian posterior distribution over hidden variables.

17.	(Canceled)

18.	(Previously Presented)	The computer-readable storage medium of claim 14, wherein learning the variational autoencoder comprises:
 adding Gaussian noise when generating at least one of the first vector or the second vector; and
 approximating latent variables using point estimates according to a maximum a posteriori (MAP) approximation.

19.	(Previously Presented)	The computer-readable storage medium of claim 14, wherein the received data includes landmarks on the plurality of persons detected in one or more video frames depicting the observations of the plurality of persons.

20.	(Previously Presented)	The computer-readable storage medium of claim 14, the operations further comprising 
inputting the lower-dimensional vector of latent factors into a decoder of the variational autoencoder, wherein properties of the first person are determined by drawing from a log-normal distribution, and wherein typical reactions to a stimulus at a given time are determined by drawing from a Gaussian prior distribution.

21.	(Previously Presented)	The computer-readable storage medium of claim 14, the operations further comprising inputting the lower-dimensional vector of latent factors into a decoder of the variational autoencoder, wherein the lower-dimensional vector of latent factors is based on a log-normal distribution and a Gaussian prior distribution.

22.	(Previously Presented)	The computer-readable storage medium of claim 14, the operations further comprising 	inputting the lower-dimensional vector of latent factors into a decoder of the variational autoencoder, wherein the lower-dimensional vector of latent factors is based on at least a subset of the received data indicating observations of the first person.

23.	(Previously Presented)	The computer-readable storage medium of claim 14, the operations further comprising, clustering rows of a matrix corresponding to the plurality of persons resulting from factorization of an output of an encoder of the variational autoencoder.

24.	(Previously Presented)	The computer-readable storage medium of claim 14, the operations further comprising, training a supervised learning model using an output of an encoder of the variational autoencoder.

25.	(Currently Amended)	A system, comprising:
a processor; and
a memory, wherein the memory includes a program configured to perform operations comprising:
	receiving data indicating observations of a plurality of persons reacting to a first portion of a plurality of portions of a video, wherein the received data is unfactorizable; [[and]]
learning, from the received data in an unsupervised manner, a variational autoencoder that compresses the received data into a lower-dimensional vector of latent factors by:
generating, for the plurality of persons, a first vector representing latent stimuli;
generating, for a first person of the plurality of persons, a second vector representing how the first person reacts to the latent stimuli; [[and]]
 generating the lower-dimensional vector of latent factors based on the first and second vectors; and
factorizing the lower-dimensional vector of latent factors; and
ing, using the learned variational autoencoder, data separate from the received data, the predicted data indicating an unobserved reaction of the first person to at least a second portion of the plurality of portions of the video.

26.	(Currently Amended)	The computer-implemented method of claim 1, wherein the received data indicates observations of the plurality of persons reacting to the portion of the video during a same period of time, and wherein the at least the second portion of the plurality of portions of the video comprises an entirety of the video.


Allowable Subject Matter
Claims 1-3, 5-6, 8-16, and 18-26 (as amended) are allowed.
The following is an examiner’s statement of reasons for allowance: 
While the found prior art covers some of the features claimed by Applicant, no prior art before the effective filing date of the claimed invention teaches or fairly suggests: 
receiving data indicating observations of a plurality of persons reacting to a first portion of a plurality of portions of a video, wherein the received data is unfactorizable; 
learning, from the received data in an unsupervised manner, a variational autoencoder that compresses the received data into a lower-dimensional vector of latent factors by:
generating, for the plurality of persons, a first vector representing latent stimuli;
generating, for a first person of the plurality of persons, a second vector representing how the first person reacts to the latent stimuli; [[and]]
generating the lower-dimensional vector of latent factors based on the first and second vectors; and
factorizing the lower-dimensional vector of latent factors; and
predicting, using the learned variational autoencoder, data separate from the received data, the predicted data indicating an unobserved reaction of the first person to at least a second portion of the plurality of portions of the video.

Examiner identified Habibie et al., “A Recurrent Variational Autoencoder for Human Motion Synthesis” (January, 2017), Caldwell et al. (US 20160019434 A1), as the most relevant prior art. While these references cover many of the features claimed by Applicant, none of these references distinctly teaches the aforementioned highlighted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEATRIZ RAMIREZ BRAVO whose telephone number is 571-272-2156. The examiner can normally be reached Mon. - Fri. 7:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/B.R.B./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123